 1   MARCI LERNER MILLER (CA Bar #162790)
 2
     JULIA ANNE MATHESON (CA Bar # 214163)
     POTOMAC LAW GROUP, PLLC
 3   1303 Avocado Ave., Suite 230
 4
     Newport Beach, CA 92660
     Telephone: (949) 706-9734
 5   Fax: (949) 266-8069
 6
     mmiller@potomaclaw.com
     jmatheson@potomaclaw.com
 7

 8
     JANET F. SATTERTHWAITE (VA Bar # 26759, DC Bar # 414043)
     POTOMAC LAW GROUP, PLLC
 9   (pro hac vice motion pending)
10   1300 Pennsylvania Ave N.W., Suite 700
     Washington D.C. 20004
11   Telephone: (202) 486-1578
12   jsatterthwaite@potomaclaw.com

13   JOHN R. SNYDER (Mass. Bar # 471480, Conn. Bar # 407348)
14   Admitted pro hac vice
     POTOMAC LAW GROUP, PLLC
15   101 Federal Street, Suite 1900
16   Boston, MA 02110
     Telephone: (617) 285-1790
17   jsnyder@potomaclaw.com
18
     Attorneys for Defendant
19   Ocean Spray Cranberries, Inc.
20

21                              UNITED STATES DISTRICT COURT

22                        SOUTHERN DISTRICT OF CALIFORNIA

23   Wedge Water LLC DBA Wave Soda,               Case No.: 3:21-cv-00809-GPC-BLM

24   Plaintiff,

25   v.                                           NOTICE OF RELATED CASE

26   Ocean Spray Cranberries, Inc., and DOES

27   1 through 25, inclusive,

28   Defendants.

                                            -1-
                                  NOTICE OF RELATED CASE
 1   TO THE CLERK OF THIS COURT AND TO ALL PARTIES AND THEIR
 2   COUNSEL OF RECORD:
 3            PLEASE TAKE NOTICE, that pursuant to Local Rule 40.1, the above-
 4   captioned case (Wedge Water v. Ocean Spray) is related to Ocean Spray Cranberries,
 5   Inc., Plaintiff v. Wedge Water, LLC d/b/a Wave Soda, et al., Defendants, 1:21-cv-10669,
 6   Massachusetts U.S. District Court (Ocean Spray v. Wedge Water or “Prior Suit”).
 7            Local Rule 40.1(g) states that “An action or proceeding is related to another
 8   action or proceeding where both of them:
 9            1. Involve some of the same parties and are based on the same or similar claims,
10            2. Involve the same property, transaction, patent, trademark, or event, or
11            3. Involve substantially the same facts and the same questions of law.”
12            This case is related to the Prior Suit for each of these reasons. These actions
13   involve the same parties, and only the same parties (Ocean Spray and Wedge Water). In
14   the Prior Suit, Ocean Spray seeks a declaratory judgment that it is not infringing any
15   alleged trademark, trade dress, or other intellectual property rights claimed by Wedge
16   Water. The subsequent lawsuit in this Court reads as a set of compulsory counterclaims
17   under Fed R. Civ. P. 13 to Ocean Spray’s Declaratory Judgment complaint in the Prior
18   Suit. Allegations of infringement are compulsory counterclaims to a complaint for a
19   declaratory judgment of noninfringement. 1
20
     1
         See Oplink Commc'ns, Inc. v. Finisar Corp., No. C-11-2361 EMC, 2011 WL 3607121, at *2 (N.D.
21
     Cal. Aug. 16, 2011)( When the same patent is at issue in an action for declaration of non-infringement,
22

23   a counterclaim for patent infringement is compulsory and if not made is deemed waived;) Classic

24   Liquor Importers, Ltd. v. Spirits Int'l B.V., 201 F. Supp. 3d 428, 440 (S.D.N.Y. 2016)

25   (trademark infringement is compulsory counterclaim in the context of a declaratory action for non-
26   infringement;) Am. Plastic Equip., Inc. v. Toytrackerz, LLC, No. CIV.A. 07-2253-DJW, 2008 WL
27
     917635, at *9 (D. Kan. Mar. 31, 2008) (courts have consistently applied the compulsory counterclaim
28

                                                       -2-
                                     NOTICE OF RELATED CASE
 1          As detailed in Ocean Spray’s Motion to Stay in this action, considerations of
 2   judicial economy and the administration of justice weigh heavily in favor of relating
 3   cases like these that involve the same parties and legal issues. Furthermore, where cases
 4   involving virtually identical issues are pending in two different courts, federal courts
 5   generally follow the “first-to-file” rule, a “generally recognized doctrine of federal
 6   comity which permits a district court to decline jurisdiction over an action when a
 7   complaint involving the same parties and issues has already been filed in another
 8   district.” Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94–95 (9th Cir. 1982).
 9   The rule is meant to “avoid placing an unnecessary burden on the federal judiciary, and
10   to avoid the embarrassment of conflicting judgments,” and “should not be disregarded
11   lightly.” Molander v. Google LLC, 473 F. Supp. 3d 1013, 1017 (N.D. Cal. 2020)
12   (citations omitted).
13          Plaintiff Wedge Water LLC has not filed a Notice of Related Case pursuant to
14   Local Rule 40.1, despite the fact that it was aware of the Prior Suit before filing the
15   current one and despite its ongoing obligation to do so. However, Wedge Water
16   concedes the cases are related, calling this action a “preemptive action” in its
17   Complaint, Dkt.1,¶7. Counsel for Ocean Spray notified Wedge Water of its obligation
18   pursuant to Local Rule 40.1 and reminded counsel of its own obligation before filing
19   this Notice of Related Case.
20   Dated: May 10, 2021                                 Respectfully submitted,
21                                                       POTOMAC LAW GROUP
22                                                       By:_s/ Marci Lerner Miller
23
                                                               Marci Lerner Miller

24                                                       Attorneys for Defendant
25
                                                         Ocean Spray Cranberries, Inc.

26   doctrine to a claim seeking declaratory relief for trademark infringement and an opposing claim for

27   damages for infringement of the same trademarks.)

28

                                                      -3-
                                    NOTICE OF RELATED CASE
